Citation Nr: 0509263	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  98-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, increased the evaluation of the 
veteran's anxiety disorder from 10 percent to 30 percent.  At 
that time, service connection for bilateral hearing loss and 
tinnitus was denied.  Service connection for hearing loss and 
tinnitus was granted by the RO in an April 2003 decision.  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in October 2000.  

The case was remanded by the Board in December 2000 and 
October 2003.  


FINDINGS OF FACT

1.	Prior to November 7, 1996, the veteran's anxiety disorder 
was manifested by a tense, anxious, and mildly tremulous 
appearance   Affect was labile, but appropriate to thought 
content.  The disorder was productive of no more than 
definite impairment.  

2.	The veteran's psychiatric disorder is currently manifested 
by anxiety and depression with a GAF score of 57.  

3.	The veteran's psychiatric disorder is not currently 
manifested by occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
relationships.  


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (effective prior to November 7, 1996).  

2.	The criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
that he believed pertained to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  The case was 
readjudicated following notification of the provisions of the 
VCAA in a supplemental statement of the case furnished in 
November 2004.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Service connection for an anxiety disorder was initially 
granted by rating decision dated in 1948.  A 30 percent 
evaluation was initially assigned.  This rating was decreased 
to 10 percent in a rating dated in 1953.  The 10 percent 
rating remained in effect until the rating decision that gave 
rise to this appeal, which dated from the veteran's claim in 
July 1996.  

VA outpatient treatment records, dated from February 1996 to 
July 1997, show that the veteran received treatment for his 
service-connected anxiety disorder during this time.  The 
veteran was noted to be taking medication for his disorder.  

An examination was conducted by VA in November 1997.  It was 
noted that the veteran was a retired storeowner who lived on 
Long Island with his wife.  He had no history of psychiatric 
hospitalization, but had been followed for many years at the 
VA mental hygiene clinic.  The veteran was prescribed 
medication and attended weekly group therapy sessions.  The 
veteran reported that his psychiatric symptoms had worsened 
in recent years.  These included tension, an inability to 
relax, restlessness, heart palpitations, dizziness, light 
headedness, and upset stomach, frequent urination, worry, 
fear, rumination, distractibility, difficulty in 
concentrating, insomnia, irritability and impatience.  On 
mental status evaluation, the veteran was noted to be tense, 
anxious-appearing, and mildly tremulous.  He was alert and 
oriented in three spheres and in good contact.  There was no 
evidence of a formal thought disorder or any overt psychotic 
trends.  Speech was relevant, coherent, and logical.  Affect 
was labile, but appropriate to thought content.  Suicidal 
ideation was denied.  Judgment and insight were intact.  The 
diagnosis was generalized anxiety disorder.  

The veteran testified at a hearing in October 2000.  At that 
time, he stated that he believed the symptoms of his 
psychiatric disorder had worsened.  He stated that he had a 
tick in his neck and had trouble focusing on multiple tasks.  
He had guilt feelings that he related to incidents that had 
occurred while he was on active duty.  

Additional VA outpatient treatment records have been 
received.  These reports, which include treatment through 
2002, show that the veteran continued to receive therapy and 
medication for his psychiatric disorder.  

An examination was conducted by VA in March 2003.  At that 
time, the veteran complained that he had a nearly constant 
high level of nervousness.  He reported frequent restlessness 
and nearly constant tremors of the arms and hands.  In 
addition, he had periodic severe twitches in the neck.  He 
fatigued easily and reported difficulty in concentration.  He 
reported a fairly consistent feeling of guilt.  He attempts 
to keep his anxiety at manageable levels by limiting his 
interactions with others.  

On mental status evaluation, the veteran was noted to be 
oriented to person, place and time.  Abstract thinking 
appeared good.  His general fund of knowledge was good as was 
his concentration.  Memory was good and the veteran did not 
demonstrate any impairment in social judgment.  He did not 
demonstrate any impairment in occupational or social 
functioning due to the symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; being a 
persistent danger of hurting himself or others; intermittent 
ability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close relatives, 
his own occupation, or name.  There were no indications of 
occupational or social impairment with deficiencies in areas 
such as work, school, family relations, judgment, thinking, 
or mood.  There were no symptoms of suicidal ideation; 
obsessional rituals that interfered with routine activities; 
intermittently illogical, obscure or irrelevant speech; near 
continuous panic attacks or depression affecting his ability 
to function independently; impairment of impulse control such 
as unprovoked irritability or periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances; or an 
inability to establish or maintain effective relationships.  

In addition, it was noted that the veteran's occupational and 
social functioning were not impaired with reduced reliability 
or productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once per wee; difficulty in understanding 
complex commands; or of impairment of short and long-term 
memory.  Examples of this were provided by the examiner.  The 
veteran also did not appear impaired by reason of a depressed 
mood, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  Although the veteran did 
appear to have a history of significant levels of anxiety, it 
could not be said that this had caused any decrease in work 
efficiency.  The veteran's social function seemed to be 
impaired by the anxiety.  The diagnosis was generalized 
anxiety disorder, with depressive features.  The Global 
Assessment of functioning (GAF) level was listed as 57 due to 
moderate impairment in social functioning.  The veteran was 
able to have some meaningful interpersonal relationships with 
his wife and children, but had notably restricted social 
connections due to anxiety.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is noted that the law and regulations regarding the 
evaluation of psychiatric disorders was changed during the 
pendency of the veteran's appeal.  In such cases, the old law 
is applied prior to the effective date of the new, after 
which, the new law is applied.  VAOPGCPREC 7-2003, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 f.3rd 1327 (Fed. Cir. 2003).  

A 10 percent rating is warranted for generalized anxiety 
disorder when there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impermanent.  A 50 percent evaluation is warranted 
for generalized anxiety disorder where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9400 (effective prior to November 7, 
1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 
38 U.S.C.A. § 7104(d)(1).  

In a recent precedent opinion, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).  With this consideration in mind, the Board will 
address the merits of the claim at issue.  

In evaluating the criteria in effect at the time the veteran 
first claimed an increased evaluation, the Board will review 
the symptoms exhibited on examination in November 1997.  At 
that time, the veteran was noted to be tense, anxious-
appearing, and mildly tremulous.  He was; however, alert, 
oriented in three spheres and in good contact.  There was no 
evidence of a formal thought disorder or any overt psychotic 
trends.  Speech was relevant, coherent, and logical and while 
affect was labile, it was appropriate to thought content.  
There were no suicidal ideations and judgment and insight 
were intact.  These symptoms are not believed to be 
productive of more than definite impairment as a result of 
the psychiatric disorder.  As such, a rating in excess of 30 
percent is not warranted under the old criteria.  

A 10 percent rating is warranted for generalized anxiety 
disorder with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; where symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
generalized anxiety disorder with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9400 (2004).  

The veteran's psychiatric disorder was evaluated in 2003 and 
the examiner specifically addressed the criteria necessary 
for an evaluation in excess of 30 percent.  The examiner 
stated that the veteran did not manifest occupational and 
social impairment with reduced reliability, and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work relationships.  As the veteran manifested only 
anxiety and depression that interfered to some extent with 
his social relationships, a rating in excess of the currently 
assigned 30 percent rating is not warranted.  


ORDER

A rating in excess of 30 percent for a generalized anxiety 
disorder, under either the criteria in effect prior to, or 
subsequent to, November 7, 1996, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


